Title: To George Washington from Thomas Jefferson, 7 November 1793
From: Jefferson, Thomas
To: Washington, George


          
            Nov. 7. 1793.
          
          The Secretary of State having received from the Secretary of the territory South of the
            Ohio a report of the Proceedings of the Governor of that territory from Mar. 1. to Sep.
            1. 1793. has examined the same and Reports to the President That he finds nothing
            therein which will require his immediate agency.
          
            Th: Jefferson
          
        